 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOMINIQUE MERRIMAN,                                 No. 2:19-cv-2011 MCE CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    J. VILA, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

19   636(b)(1) .

20           Plaintiff requests leave to proceed in forma pauperis. As plaintiff has submitted a

21   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

22   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

23   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

24   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

25   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

26   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

27   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

28   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                         1
 1           The court is required to screen complaints brought by prisoners seeking relief against a

 2   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 3   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 4   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 5   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

 6           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 7   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 8   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 9   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

10   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

11   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

12   Cir. 1989); Franklin, 745 F.2d at 1227.

13           In order to avoid dismissal for failure to state a claim a complaint must contain more than

14   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

15   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

16   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

17   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

18   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

19   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

20   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.
21   at 678. When considering whether a complaint states a claim upon which relief can be granted,

22   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

23   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

24   U.S. 232, 236 (1974).

25           The court has reviewed plaintiff’s complaint and finds that it fails to state a claim upon

26   which relief can be granted under federal law. Plaintiff’s complaint must be dismissed. The
27   court will, however, grant leave to file an amended complaint.

28   /////
                                                        2
 1           As to the contents of his amended complaint, plaintiff is informed as follows:

 2           1. Any challenge to prisoner disciplinary proceedings which resulted in the revocation of

 3   good conduct sentence credit must be brought in a petition for writ of habeas corpus and not a 42

 4   U.S.C. § 1983 action unless the revoked sentence credit has been restored. See Edwards v.

 5   Balisok, 520 U.S. 641, 646-47 (1996).

 6           2. Plaintiff cannot proceed on a §1983 claim for damages if the claim implies the

 7   invalidity of the length of his sentence. Heck v. Humphrey, 512 U.S. 477, 487 (1994).

 8           3. There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link

 9   or connection between a defendant’s actions and the claimed deprivation. Rizzo v. Goode, 423

10   U.S. 362 (1976). Furthermore, vague and conclusory allegations of official participation in civil

11   rights violations are not sufficient. Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

12           4. In order to state a cognizable claim for violation of due process plaintiff must allege

13   facts which suggest that he was deprived of a protected liberty interest. Such liberty interests are

14   “generally limited to freedom from restraint which, while not exceeding the sentence in such an

15   unexpected manner as to give rise to protection by the Due Process Clause of its own force,

16   [citations omitted], nonetheless imposes atypical and significant hardship on the inmate in

17   relation to the ordinary incidents of prison life.” Sandin v. Connor, 515 U.S. 472, 484 (1995).

18           5. Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

19   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

20   complaint be complete in itself without reference to any prior pleading. This is because, as a
21   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

22   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the other pleadings no

23   longer serve any function in the case. Therefore, in an amended complaint, as in an original

24   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

25   /////

26   /////
27   /////

28   /////
                                                         3
 1          In accordance with the above, IT IS HEREBY ORDERED that:

 2          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.

 3          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees

 4   shall be collected and paid in accordance with this court’s order to the Director of the California

 5   Department of Corrections and Rehabilitation filed concurrently herewith.

 6          3. Plaintiff’s complaint is dismissed.

 7          4. Plaintiff is granted thirty days from the date of service of this order to file an amended

 8   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

 9   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

10   number assigned this case and must be labeled “Amended Complaint.” Failure to file an

11   amended complaint in accordance with this order will result in a recommendation that this action

12   be dismissed.

13   Dated: March 31, 2020
                                                       _____________________________________
14
                                                       CAROLYN K. DELANEY
15                                                     UNITED STATES MAGISTRATE JUDGE

16

17

18   1
     hunt1129.14
19

20
21

22

23

24

25

26
27

28
                                                        4
